                      Case 1:20-mj-00087-GMH Document 1 Filed 05/18/20 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________

                  United States of America                         )
                             v.                                    )
                   RONELL BROWN                                    )      Case No.
              DOB: xx/xx/xxxx-PDID: xxx-xxx                        )
                                                                   )
                                                                   )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     May 16, 2020               in the county of             Washington       in the
                       District of            Columbia         , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 922(g)(1)                              knowing he had previously been convicted of a crime punishable by
                                                   imprisonment for a term exceeding one year, did possess in and affecting
                                                   commerce, a firearm and ammunition, and did receive a firearm and
                                                   ammunition, which had been shipped and transported in interstate and foreign
                                                   commerce, that is, a Glock, .9mm handgun and .9mm ammunition and did
                                                   possess in and affecting commerce, a firearm, which had been shipped and
                                                   transported in interstate and foreign commerce, that is, a Smith and
                                                   Wesson, .357 magnum caliber revolver handgun.


         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         u



                                                                                              Complainant’s
                                                                                              C   l i   t’ signature
                                                                                                            i   t

                                                                                        CORNEL KELEMEN, Officer
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 

Date:             05/18/2020
                                                                                                 Judge’s signature

City and state:                           Washington, DC                         G. Michael Harvey, U.S. Magistrate Judge
                                                                                               Printed name and title
